Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 8-20 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 5/11/22, Applicant amended the independent claims.  Applicant’s Remarks address these features. See the new citations and motivation to Nepo and Brelig in the 103 on the independent claims.
Also, given the 1/26/22 amendments and Remarks, the 101 is no longer found to apply. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-13, 15-19  are rejected under 35 U.S.C. 103 as being unpatentable over Nam (20180330394) in view of Nepomniachtchi or “Nepo” hereafter (20110091092) in view of Brelig (20130204754).	  
Claims 1, 10, 16.    Nam discloses a method of processing deductions for promotions comprising, at a computing system: 
receiving a deduction backup including a deduction charge ([17, 19]);
extracting a detail of the deduction charge included in the deduction backup ([19, 20]); wherein
extracting the detail of the deduction charge includes:
identifying a characteristic of the deduction backup ([17, 19, 20]).
Nam does not explicitly disclose accessing a template associated with the deduction backup from a collection of previously stored templates using the characteristic, wherein the template includes each of information for translating the detail as contained in the deduction backup into a standard format and location data identifying a location of the detail of the deduction charge in the deduction backup, and wherein the location data is generated, at least in part, by a algorithm adapted to predict the location data based on characteristics of the deduction backup; and
extracting the detail of the deduction charge using the location data.  However, Nepo discloses accessing a template associated with the deduction backup from a collection of previously stored templates using the characteristic, wherein the template includes location data identifying a location of the detail of the deduction charge in the deduction backup, and wherein the location data is generated, at least in part, by a algorithm adapted to predict the location data based on characteristics of the deduction backup; and extracting the detail of the deduction charge using the location data (Fig. 42 [337, 338, 336]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Nepo’s preexisting templates to better scan and process promotion data to Nam’s processing promotion data.  One would have been motivated to do this in order better process promotion data.  
Nepo also further discloses wherein the template includes each of information for translating the detail as contained in the deduction backup into a standard format (Examiner notes Applicant Spec at [36, 61] and the description for standardized format; Nepo at [338] discloses that a template is used so that particular data can be found on the coupon and converted/OCRd and then placed into the proper field in the database, this disclosure of Nepo at [338] reads on Applicant Spec description for standardized format preceding; also note Nep oaf Fig. 42 with “extract data from coupon using template information & associate data with field values” so the template is used to find particular known data on the coupon and then convert that data with OCR or such and then place that data into a particular field; also, Nepo at [333] discloses that different templates are used for different layouts of known coupons so that data can be extract into standardized fields or formats;  Nepo also discloses templates for identifying strange coupons fonts to better capture that data into a known font, so strange fonts are converted into a known font then stored in the proper field [334]; Nepo also discloses standardization and normalization at “[66]… More specifically, in some embodiments, a color image of a document taken by a mobile device is received and converted into a bi-tonal image of the document that is substantially equivalent in its resolution, size, and quality to document images produced by "standard" scanners.” and “[71]… The systems and methods disclosed herein can test the quality of a mobile image of a document captured using a mobile device, correct some defects in the image, and convert the image to a format that can be processed by remittance processing service.” and “[100]…  For example, a focus measure can be employed. The focus measure can be the ratio of the maximum video gradient between adjacent pixels measured over the entire image and normalized with respect to an image's gray level dynamic range and "pixel pitch".” and “[182]… In other embodiments, where the document depicted is a remittance coupon, the size of the remittance coupons may not be standardized. However, the size and spacing of the characters comprising the code line can be used to determine a scaling factor to be applied to the image to correct the size of the image of the remittance coupon relative to a specific resolution.”).  And, Brelig also discloses that the OCR or converting can be into a standardized format or machine readable format ([16]) and that the machine readable data that is read and converted can be structured into a standardized format [17]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Nepo’s preexisting templates to better scan and process promotion data into a standard format of a field of a database and also Nepo’s OCR and standardized/normalized format and Brelig’s OCR to standardized formats to Nam’s processing promotion data.  One would have been motivated to do this in order better process promotion data into a useable form.
Nam or Nepo do not explicitly disclose doing the preceding with a machine learning algorithm adapted to predict.   However, Brelig discloses scanning data and comparing to preexisting formats so as to better scan and store data ([16-18], [23]) and that the functions can be performed using machine learning and other techniques ([18, 24]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add machine learning to Nam and Nepo’s scanning.  One would have been motivated to do this in order to better use commonly available techniques to better scan.
The prior art further discloses generating a deduction charge record corresponding to the deduction charge, the deduction charge record including the detail of the deduction charge extracted from the deduction backup (see Nam and see record and backup at [75, 92]) in the standard format (see citations to Nepo and Brelig for standard format above).
Nam further discloses determining whether the deduction charge is valid by comparing a field of the deduction charge record to criteria for an active promotion (see “[20]… so as to pay the discount rate by determining whether the remaining accumulated discount rate is present at the time of receiving information on the discount rate selected by the user.” And “[30]… f) determining whether the remaining accumulated discount rate is present at the time of receiving the selection signal for the specific discount rate, by the promotion processing server 10; and g) providing the discount rate to the user when the remaining accumulated discount rate is present,” see failed at [36, 104]; see exhaust at [10] and Remaining and confirm and exhaust at [11]; see same time zone as another criteria at [27] ); and
updating the deduction charge record based on whether the deduction charge meets the criteria of the active promotion (note that the remaining amount is updated if the deduction charge is approved so that the current remaining amount is accurate, see “[30]… d) automatically updating information on a remaining accumulated discount rate over time, by the promotion processing server 10”; see [20, 30] preceding and also failed at [36, 104]).
Claim 2.    Nam further discloses tables and servers (Figs. 1, 3, 4, 6) and realtime updating ([30]).  Nam does not explicitly disclose the method of claim 1, wherein: the deduction backup includes a marup tag corresponding to a field of the deduction charge record, and the method further includes extracting details of the deduction charge with the tag.  However, Brelig discloses discounts and markup languages and  discounts and coupons and tags for fields and attributes [17].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Brelig’s tags and markup langauges to Nam’s servers and tables.  One would have been motivated to do this in order to better record the data to the tables and servers.
Claim 3.  The prior art further discloses the method of claim 1, wherein: the deduction backup includes text indicating details of the deduction charge, and the location data indicates a location in the text (see Name atFigs. 3, 6, 7 with the text information and the Remaining Amount column is interpreted to read on this, and note real-time updating at [30] and failing at [36, 104]]; for location data see Nepo citations above, and the motivation is the same as provided above).
Claim 4, 15.    Nam further discloses tables and servers with text data (Figs. 1, 3, 4, 6) and realtime updating ([30]).  Nam does not explicitly disclose the method of claim 3 further comprising, at the computing system and before extracting details of the deduction charge, executing an optical character recognition algorithm on the deduction backup to convert the deduction backup into a text-based format.  However, Brelig discloses discounts and OCR [16, 31].    Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Brelig’s discounts and OCR to Nam’s discounts, servers and tables and text data.  One would have been motivated to do this in order to better record the data to the tables and servers.
In further regards to claim 15, Nepo further discloses the location data indicates a location in the text (see citations to Nepo above, and the motivation is the same as provided).
Claim 5, 11, 17.    Nam further discloses the method of claim 1, wherein the detail of the deduction backup is stored in a field of the deduction backup (Figs. 1, 3, 4, 6).  Nam further discloses tables and servers with text data (Figs. 1, 3, 4, 6) and realtime updating ([30]).  Nam does not explicitly disclose the method further comprising, at the computing system: retrieving a mapping corresponding to a translation between fields of the deduction backup and fields of the deduction charge record, and applying the mapping to the field of the deduction backup.  However, Brelig discloses discounts and mapping the data to particular fields (see mapping at [17, 16-18, 33]).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Brelig’s discounts and mapping to Nam’s discounts, servers and tables and text data.  One would have been motivated to do this in order to better record the data to the tables and servers.
Claim 6, 12, 18.    Nam further discloses tables and servers with text data (Figs. 1, 3, 4, 6) and realtime updating ([30]).  Nam does not explicitly disclose the method of claim 1, wherein: the deduction backup includes an image, and the location data corresponds to an area of the image containing detail of the deduction charge.  However, Nepo discloses discounts and images and OCR and mapping with particular areas from the promotion template (Fig. 42 [337, 338]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Nepo’s discounts and templates and particular areas to Nam’s discounts, servers and tables and text data.  One would have been motivated to do this in order to better record the data to the tables and servers.
Claim 8, 13, 19.    Nam further discloses tables and servers with text data (Figs. 1, 3, 4, 6) and realtime updating ([30].  Nam does not explicitly disclose the method of claim 1, wherein the template is further generated based on user input indicating a second location of a second detail of the deduction charge in the deduction backup.  And, Examiner interprets that the second detail info related to the deduction charge can be other info related to the transaction (see Applicant Spec at [36] of the PG_Pub version).  However, Nepo discloses coupons and templates and location data for the various info (Fig. 42, [337, 338]) and that data location info for various info was input for different templates (Fig. 42, [331, 336-338].    Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Nepo’s using templates on coupon documents and various deduction related info to Nam’s discounts and data into tables.  One would have been motivated to do this in order to better record the data to the tables and servers.

Claims 9, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (20180330394) in view of Nepomniachtchi or “Nepo” hereafter (20110091092) in view of Brelig (20130204754) in view of Berliner (20120166283).
Claim 9, 14, 20.    Nam further discloses the method of claim 1, further comprising, at the computing system and responsive to determining the deduction charge is not valid ([36, 104]).  Nam does not explicitly disclose initiating a dispute process, wherein initiating the dispute process comprises automatically generating a communication from a stored dispute communication template.  However, Berliner discloses Promotions [69-73] and Dispute templates [205].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Berliner’s promotions and dispute templates to Nam’s promotions and failed promotions.  One would have been motivated to do this in order to better handle failed promotions.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Volk and Ito also disclose relevant features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/23/22